           Case 2:18-cv-01070-HRH Document 26 Filed 10/02/18 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA



Fernando Gastelum,                      )
                                        )
                             Plaintiff, )
                                        )
      vs.                               )
                                        )
Rishabh Investment, LLC,                )                      No. 2:18-cv-1070-HRH
                                        )
                            Defendant. )
_______________________________________)




                                          ORDER

                                       Case Dismissed
       Pursuant to the parties’ Stipulation to Dismiss with Prejudice,1 filed September 28,

2018, this case is dismissed in its entirety, with prejudice, the parties to bear their

respective costs and attorney fees.

       DATED this 1st day of October, 2018.



                                                    /s/ H. Russel Holland
                                                    United States District Judge




       1
        Docket No. 25.

Order – Case Dismissed                                                                    -1-
